Case: 21-20254     Document: 00516050882          Page: 1    Date Filed: 10/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 12, 2021
                                   No. 21-20254
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Escamilla Medrano

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 4:20-CR-00629-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
   The Federal Public Defender appointed to represent Jose Escamilla Medrano
   has moved for leave to withdraw and has filed a brief in accordance with An-
   ders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Escamilla Medrano has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20254    Document: 00516050882          Page: 2   Date Filed: 10/12/2021




                                  No. 21-20254


   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further responsi-
   bilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2